Title: William Canby to Thomas Jefferson, 27 August 1813
From: Canby, William
To: Jefferson, Thomas


          B. Wine Mills  27th 8mo 1813
          Esteemed friend,  I have for years at times felt affection toward thee, with a wish for thy Salvation; to wit the attainment while on this stage of time (in the Natural Body) of a sutable portion of divine life, for otherways we know little more than the life of Nature, & therein are in danger of becoming inferior to the Beasts which perish, in consequence of declining the offers of divine life, made to every Rational being.—But I have long had better hope of thee, & have thought (particularly in our little quiet meeting yesterday), “that thou had been faithful in (at least) a few things, & wish thou mayst be made Ruler over more, & enter into the Joy of thy Lord & into his Rest.”—& it occurred in order thereto we shou’d becom Christians, “for he that hath not the spirit of Christ is none of his,”—& this knowledg & belief is strongly insisted on I think by divers of his apostles, who had personally seen, & were eyewitnesses of
			 his majesty; particularly in the Mount, & of others who had not that View; which however was insufficient to
			 perfect them, & was taken away, that they might be more effectually turned to that spirit which leadeth into all Truth, whose power alone is able to Reduce the spirit of Nature to sutable silence & submission.
          Wm Canby
        